Citation Nr: 1823694	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-24 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for hypertension, as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to an evaluation for headaches in excess of 10 percent.


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to July 1971 and from March 1976 to July 1987. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

VA has rated the Veteran as 100 percent disabled since July 13, 2015.


FINDINGS OF FACT

1. The Veteran's PTSD caused his hypertension.

2. The Veteran's headaches manifested by prostrating attacks occurring on average more than once per month are shown during the pendency of the appeal.  These attacks produce severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension, as secondary to service- connected PTSD, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2. The Veteran has met the criteria for a 50 percent evaluation for headaches.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in January 2013 and March 2013, and a May 2013 addendum.  The Veteran contested the quality of the January 2013 examination, but the Board has resolved the claim favorably below, so this contention is moot.  The March 2013 examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, the Veteran has objected to the adequacy of this examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103. 


Secondary Service Connection 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis


The Veteran has hypertension, and VA has service connected his PTSD.  Therefore, the first and second prongs of a secondary service connection claim are met.  This appeal turns on the third prong of a secondary service connection claim - medical nexus. 

As to the third prong, 38 C.F.R. § 3.310 provides that service connection is warranted if a service-connected disability caused or aggravated the claimed disability.  Thus, either causation or aggravation serve as independent bases upon which VA may grant service connection.  Here, VA examined the Veteran in January 2013.  The examiner opined that the Veteran's PTSD neither caused nor aggravated his hypertension.  

The Veteran, who has been a registered nurse since 1974 and is retired from a position a benefits claims examiner from the Veterans Benefits Administration, disagreed with the examiner's conclusion in a July 2013 letter.  Specifically, the Veteran precisely cited the evolution of his hypertension and how he self-treated because of his medical training except in the most extreme instances.  In July 2014, the Veteran submitted an excerpt from a medical article entitled "Hypertension in relation to posttraumatic stress disorder."  The article's thesis is that "cardiovascular risk factors," to include hypertension, "are "more common among individuals with" PTSD than in the general population.

The undersigned could order further medical inquiry to develop the claim, but it would not materially assist in the undersigned's determination.  At a minimum, it is clear the question of causation is in equipoise.  As such, the Veteran prevails on this prong.  This satisfies the third prong of the secondary service connection claim.

All three prongs of a secondary service connection claim are met, so the Board will grant the appeal.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


Headaches

Headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the U.S. Court of Appeals for Veterans Claims.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

The VA examiner in March 2013 found the Veteran had pulsing or throbbing head pain that affect both sides of his head 3-4 times per month.  The Veteran also had non-headache symptoms associated with his headaches to include nausea, light sensitivity, and sound sensitivity.  Nevertheless, the examiner also found he did not have prostrating attacks.  In July 2013, the Veteran reported symptoms that require him to seek a dark room to rest and is treated with ibuprofen and Lorazepam.  The Veteran is competent to report the frequency and effect of his migraine headache symptoms, and the Board finds they should be classified as prostrating.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The reports of the frequency and severity of incapacitating headaches varies, but it appears to average more than once per month since VA granted service connection.  

The appeal therefore turns on whether these headaches produce severe economic inadaptability.  The VA examiner did not comment on this element except to note the headaches impacted the Veteran's ability to work, noting he had missed four days of work in the past six months due to headaches.  Again, severe economic inadaptability is not specifically defined.  Here, however, the evidence suggests the Veteran's symptoms are capable of affecting his employment or job performance and that he potentially would lose significant time from work because of his headaches.  The Board could order further inquiry into the Veteran's employment history, but it finds that it will not materially alter its determination.  As such, the Board concludes, resolving doubt in the Veteran's favor, that the Veteran's headaches produce severe economic inadaptability.

In making the above decision, the undersigned recognizes that the Veteran has requested that his non-headache symptoms cited above be rated under the traumatic brain injury (TBI) regulations.  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045. 

The March 2013 examiner found that the non-headache symptoms resulted in, at worst, a complaint of mild memory loss.  The examiner also reported that, based on the examination report, the Veteran experienced no subjective symptoms.  The undersigned appreciates the Veteran's report that contends otherwise.  Assuming arguendo that the Veteran had the most severe subjective symptoms, as viewed through 38 C.F.R. § 4.124a, would result in a 40 percent evaluation.  By considering these non-headache symptoms as associated with the headaches - as the VA examiner stated in the March 2013 report - the evaluation is 50 percent, which increases the benefit to the Veteran. 


ORDER

Entitlement to service connection for hypertension, as secondary to posttraumatic stress disorder (PTSD), is granted.

A 50 percent evaluation for headaches is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


